This is an appeal from a judgment in favor of appellees for the sum of $252, with interest at the rate of 6 per cent. per annum from date of judgment.
There are several assignments of error presented by appellant, complaining of the action of the trial court in sustaining objections to testimony, in refusing to give special instructions requested by appellant, in giving special instruction requested by appellees, and that the judgment is contrary to and not warranted by the evidence. We have given each assignment due consideration, and conclude that no reversible error is contained in the record. The case was tried before a jury, and the evidence warranted the verdict. The court's charge was correct, and presented the necessary issues. The charges requested by appellant that were correct were either given or the principle embodied in the main charge. The testimony rejected was not prejudicial to appellant.
The principles announced in Bellis v. Hann, 157 S.W. 427, govern this case, and the judgment is affirmed.